United States Navy-Marine Corps
       Court of Criminal Appeals
                    _________________________

                      UNITED STATES
                          Appellee

                                v.

                   Jovontia D. LYONS
         Gas Turbine Systems Technician (Mechanical)
          Petty Officer Third Class (E-4), U.S. Navy
                          Appellant

                        No. 201800356

 Appeal from the United States Navy-Marine Corps Trial Judiciary.
                      Decided: 17 April 2019.
                         Military Judge:
               Captain Aaron C. Rugh, JAGC, USN.
Sentence adjudged 21 August 2018 by a special court-martial con-
vened at Naval Base San Diego, California, consisting of a military
judge sitting alone. Sentence approved by convening authority: con-
finement for 120 days and a bad-conduct discharge.
                         For Appellant:
              Major Matthew A. Blackwood, USMCR.
                          For Appellee:
                       Brian K. Keller, Esq.
                    _________________________

   This opinion does not serve as binding precedent under
         NMCCA Rule of Appellate Procedure 30.2(a).
                    _________________________

           Before FULTON, HITESMAN, and GERDING,
                    Appellate Military Judges.
                    United States v. Lyons, No. 201800356


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2